                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                          )
UNITED STATES,                            )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )                  No. 99-cr-0286 (KBJ)
                                          )
GAVÁTA FIELDS,                            )
                                          )
              Defendant.                  )
                                          )

                       MEMORANDUM OPINION AND ORDER

       On September 30, 1999, Defendant Gaváta Fields pled guilty to making

counterfeit securities in violation of section 513 of Title 18 of the United States Code.

Judge Ricardo M. Urbina sentenced her to prison time and restitution in the amount of

$32,572.51. (See Min. Order of Dec. 9, 1999.) Fields was released on July 9, 2001 (see

Def. s Mot. for Remission of Restitution ( Def. s Mot. ), ECF No. 25, at 1), and

according to the government, she began making intermittent payments in September of

2001 (Mem. in          , ECF No. 27, at 4 n.1.) To date, a grand total of $13,924.74 has

been credited toward her restitution obligation. (See id.)

       Before this Court is Fields   pro se Motion for Remission of Restitution, which

she filed on April 17, 2019. The government opposes Fields                This Court will

construe Fields

pursuant to 18 U.S.C. § 3664(k), or a motion for waiver of her restitution interest under

18 U.S.C. § 3612(f)(3). Because Fields fails to satisfy the burden of proof under either

construction of her request, this Court will DENY her motion.
                                               I.

       In her Motion for Remission of Restitution, Fields cites no authority that

authorizes this Court to grant the relief she is now seeking. In her motion, Fields

explains that, because of accruing interest, the restitution debt

               Def. s Mot. at 1.) Fields

function as a single adult and be able to healthily pay my bi lls and continue to live a

                                             Id.) Therefore, Fields

                                                                                        [.]

(Id.) In ascertaining the scope of its jurisdicti on, this

document filed pro se                                        Erickson v. Pardus, 551 U.S. 89,

94 (2007) (internal quotation marks and citation omitted). Therefore, the Court

construes Fields    motion as either (A) a motion for adjustment of her restitution

sentence pursuant to 18 U.S.C. § 3664(k), or (B) a motion for waiver of the restitution

interest under 18 U.S.C. § 3612(f)(3).


                                              A.

       In evaluating Fields    requested relief, the Court first looks at the Mandatory

                                                                               See 18 U.S.C.



                                              United States v. Monzel, 641 F.3d 528, 543

(D.C. Cir. 2011).

restitution, the statute expressly authorizes discretion in fashioning how a defendant is

                                 United States v. Armstrong, No. 09-cr-135, 2018 WL

5923913, at *5 (D.D.C. Nov. 13, 2018) (internal quotation marks and citation omitted).



                                               2
To that end, a                                     -

                         -                                           nts at specified

intervals and in-                                                    18 U.S.C. §

3664(f)(3)(A)-(B).



defendants required to pay restitution under this act will be indigent at the time of

sentencing . . . . [and that] many of these defendants may also be sentenced to prison

terms as well, making it unlikely that they will be able to make significant payments on

                                               -179, at 21 (1996), reprinted in 1996

U.S.C.C.A.N. 924. However, Congress also expressly asserted that

not obviate

              and it made restitution mandatory nevertheless. Id. Indeed, the only

concession that Congress made to ease the financial burden was to            [] the court

to order full restitution under a schedule of nominal payments in those instances where

the defendant cannot pay restitution . . . .

of material changes in economic circumstances. Id.

       The MVRA further

corrected under Rule 35 of the Federal Rules of Criminal Procedure and section 3742 of

chapter 235 of this title; (B) appealed and modified under section 3742; (C) amended

under subsection                                                                        18

U.S.C. § 3664(o)(1). And courts have generally interpreted section 3664(o)(1) as an

exclusive list. See, e.g., United States v. Wyss, 744 F.3d 1214, 1217 (10th Cir. 2014)

(reversing dist                          the amount of restitution owed by a defendant on




                                               3
the grounds that restitution may not be altered absent a showing of one of the

§ 3664(o)(1) factors).

        Fields does not purport to contest her original sentence, nor does she argue that

the sentencing court erred in any way, thus neither section 3742 nor Rule 35 provides a

basis for correction or modification of her restitution order. Similarly, section

3664(d)(5) does not apply, because that provision pertains only to amendments to

restitution orders that result from a                               [some] losses in the

initial claim for restitutionary relief[.]   Thus, section 3664(k) is the only potentially

applicable grounds for           ing Field      restitution sentence. Under this section,



Court is authorized

full,                                        Id. § 3664(k).

direct[s] that the doors of the district court should remain open to the defendant, and

                                                                      and its purpose is to



                                                          United States v. Dolan, 571 F.3d

1022, 1032 (10th Cir. 2009) (Gorsuch, J.),          , 560 U.S. 605 (2010).

        When seeking an adjustment under section 3664(k), [t]he petitioner bears the

burden of proving that [her] circumstances have changed enough to warrant such a

                 Hinton v. United States, No. 99-cv-211, 2003 WL 21854935, at *4

(D.D.C. Aug. 5, 2003). The D.C. Circuit has not addressed the precise contours of what

                                                                               .




                                                4
objective comparison of a defend

           United States v. Grant, 235 F.3d 95, 100 (2d Cir. 2000) (finding the material



was unfrozen after sentencing). The Eleventh Circuit describes



                       Cani v. United States, 331 F.3d 1210, 1215 (11th Cir. 2003)

(finding a defedant                           ion inadequate because supported only by

documentation of restitution payments made).

       Fields has not established a basis for modifying her restitution order under either

                                             It is clear that this section is triggered only by

                                                                      . . economic

                 id. § 3664(k), and Fields     motion does not allege any change in her

financial conditions whatsoever. Rather, Fields makes conclusory allegations that it is

hard for her to pay off the debt. See, e.g., Def. s Mot.

                                   and

single adult and be able to healthily pay [her] bills and continue to live a legitimate

                               . That is not enough. What is more, even if Fields had

demonstrated a material change in her ability to pay restitution, this Court is only




economic circumstances of the defendant do not allow the payment of any amount of a

restitution order, and do not allow for the payment of the full amount of a restitution

                                                                                  id. §




                                               5
3664(f)(3)(B). That is, the statute does not grant this Court the authority to order full

remission of the restitution sentence, as Fields requests.


                                                    B.

          Another possible statutory basis of authority for this Court to consider Fields

request is 18 U.S.C. § 3612(f)(3), which provides that ,

                                                                   on a fine or restitution, it may



specific dollar amount; or (C) limit the length of the period during which interest

              Liberally construed, Fields        request might be deemed a motion to waive or

limit the total interest due on her restitution under section 3612(f)(3),

          There has been some disagreement among federal courts as to whether section

3612(f)(3) authorizes a district court to modify interest payments after sent encing.

Compare United States v. Coleman                                                          (per curiam)

                                                                         -judgment, to waive or

limit the payment of interest upon a finding that the defendant is unable to pa y

              with United States v. Brumfield, 125 F. Supp. 3d 648, 651 (W.D. Mich. 2015)



                                                                                   However, even

assuming, in contrast with the government                        , that subsection 3612(f)(3)

permits post-judgement relief, 1 Fields          request must be denied, because this statutory


1
    As a purely textual matter, subsection 3612(f)(3) contains no temporal limitation on when a court may

                                        all pertain to post-judgment collection matters. See, e.g., 18
U.S.C. § 3612(a) (notification of payments); id. at § 3612(d) (e) (delinquency and default). Moreover,
s                                                                                        provisions on
probation administration and release from incarceration. 18 U.S.C. Ch. 229.


                                                     6
provision does not provide the Court with unlimited discretion to determine whether

interest should be waived or limited. Congress only authorized reconsideration where



                  18 U.S.C. § 3612(f)(3). And Fields has made no claim that she does

not have the ability to pay interest, much less provided any evidence to that effect.

Therefore, the Court is unable to make any determination concerning             ability to

pay.

                                            II.

       Because Fields has failed to meet her burden to show that her economic

circumstances have changed or that she is unable to make payments on her restitution , it

is hereby

       ORDERED that Fields       Motion for Remission of Restitution is DENIED.




DATE: December 23, 2019                  Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge




                                            7
